Citation Nr: 1719931	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  09-48 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for PTSD and assigned a 50 percent disability rating, effective June 10, 2008; and denied service connection for hypertension, including as secondary to PTSD, respectively.  

In August 2014 and June 2016, the Board remanded the claim for a higher rating for PTSD for further evidentiary development.  Also in the June 2016 decision, the Board ordered that administrative action be taken, and that the appeal be certified with respect to the hypertension claim, as the Veteran had perfected his appeal of this issue.  

The issue of a higher rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension has been shown to have been caused or aggravated by the Veteran's service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension as secondary to PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to provide notice and assistance with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, in light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  

Additionally, while the Veteran has requested a BVA hearing with regard to this service connection claim only, as set forth in his April 2015 substantive appeal, such is unnecessary in light of the favorable decision.  

II.  Service Connection

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

The Veteran has a current diagnosis of hypertension and is service-connected for PTSD.  See VA and private treatment records noting long-standing diagnosis and treatment for hypertension dated from date of application in June 2011 through the present; April 2009 Rating Decision (granted service connection for PTSD rated at 50 percent); VA treatment records noting diagnosis of PTSD dating from June 2008.  

In April 2015, a medical opinion was obtained by the Veteran from his private treating primary care doctor, W.M., D.O., to address whether his hypertension was caused or aggravated by his PTSD.  In the opinion, Dr. M. stated that in his professional opinion the Veteran's hypertension was related to his PTSD.  Dr. M. explained that there is extensive medical literature reporting a relationship between PTSD and the development of hypertension.  Dr. M.'s opinion was accompanied with copies of the abstracts of two medical journal articles.  Dr. M.'s treatment records are also of record, and show that he has treated the Veteran for some time.  There was a discussion recorded in the treatment records that reflects the Veteran inquired of Dr. M. about PTSD and hypertension in relation to his VA claim, Dr. M. explained there was a relationship in the Veteran's case, and offered to write a supportive letter.   

There is no evidence that Dr. M. was not competent or credible, and as the opinion is supported by a review of medical literature the Board finds it is entitled to significant probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes a February 2012 VA medical opinion which found it less likely as not that the Veteran's hypertension was related or caused by medications given for PTSD.  That examiner stated that although PTSD can elevate blood pressure indirectly, it does not cause actual chronic hypertension nor is there any medical indication that treating medications for PTSD leads to hypertension.

In May 2017 argument, the Veteran's representative cited to additional medical literature supporting an associative relationship between PTSD and hypertension.

The Board considered the medical article abstracts including one complete article.  Although relevant and somewhat supportive, the research has some shortcomings.  One study addressed the association of elevated blood pressure in patients with PTSD and blast trauma which is not applicable in this case.  None of the studies addressed the biological or physiological mechanism, and one study acknowledged that the cause of any association is unknown. At most, the studies demonstrated that PTSD and elevated blood pressure are often comorbid.  Some studies controlled for factors such as race, ethnicity, and gender but none addressed other hypertension risk factors such as age, weight, smoking history, and other comorbid diseases. 

Nevertheless, the Board must consider the evidence of record directly applicable to this Veteran's case.  Here, the Board finds the opinion of Dr. M. to be more detailed and supported by reference to the Veteran's record as well as neutral medical literature than that of the VA examiner.  Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Because it is informed by knowledge of the Veteran's long-standing health, is not inconsistent with the documented record, and cites to independent medical literature, the Board finds Dr. M.'s opinion to be credible and probative of the issue of nexus.  The Board accords it more probative weight than that of the VA examiner on this critical issue of an association, however vaguely defined, between the Veteran's PTSD and hypertension.  

As the Veteran has a current diagnosis of hypertension, is service connected for PTSD, and there is a competent and credible medical opinion linking the two conditions, the Board finds that service connection for hypertension as secondary to PTSD is warranted.  38 C.F.R. §§ 3.102, 3.310.


ORDER

Entitlement to service connection for hypertension as secondary to PTSD is granted.


REMAND

In the May 2017 informal hearing before the Board, the Veteran's representative cited to 38 CFR § 3.103(a) and asked the Board, "to remand this case to the AOJ and order it to arrange a C&P exam to determine the current severity of the veteran's PTSD..."  The Board agrees that, under the circumstances that have arisen, examination is necessary in order to fulfill VA's duty to assist.  38 C.F.R. § 3.159.  

This claim was previously remanded in order to obtain an addendum opinion to a September 2014 VA examination as to the Veteran's level of functioning in light of PTSD.  The information requested included obtaining a Global Assessment of Functioning (GAF) score, which has since been removed from recognized diagnostic criteria used by VA health care professionals.  See July 2016 and January 2017 VA psychologist addendum statements.  

Another purpose of the addendum was to opine as to the impact of the Veteran's PTSD on his social and industrial activities.  This was not done.  Rather, the psychologist in July 2016 merely observed a finding that a psychologist made in the 2014 VA examination.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination data in its present state is not fully responsive and is thus inadequate.  Moreover, in light of the representative's May 2017 argument essentially asserting that examination is warranted to assess the current manifestations of the Veteran's PTSD, another examination should be afforded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for examination to ascertain the current severity of his PTSD, to include an assessment of the impact of the Veteran's PTSD on his social and industrial activities. 

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim of increased evaluation for PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


